DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-2, 13-14 and 20 were amended
Claims 3-12 and 15-19 were kept original
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. The applicant asserts “Cantoli-Alves provides for a storage container separate and contained within a sleeve or tube which is deformable, but the structure of Cantoli-Alves argued to be analogous to the shell of the present invention is not a variable storage space,” however the examiner respectfully disagrees. As stated in the Non-Final Rejection, Cantoli-Alves detailed description paragraph 0051 describes “The bottom surface 114d and/or the sidewall 114e may be constructed from a rigid, semi-flexible and/or flexible material.” Given the use of a flexible material, if an object is inserted in the storage space, the flexible bottom surface 114e and/or the sidewall 114e have the ability to flex downward or outward based upon the object’s mass. As the flexible bottom surface 114d and/or the sidewall 114e flex, the volume of the storage space increases, thus providing a variable volume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantoli-Alves et al. (US Patent Application Publication No. 2020/0037737 A1; hereinafter Cantoli-Alves) in view of Smith (US Patent No. 5000204 A; hereinafter Smith).

Regarding claim 1, Cantoli-Alves teaches:
A shell configured to be mountable by a first face to at least one of an electronic device and a case engaged thereto (Cantoli-Alves Fig. 22; i.e., body 514 mounted to platform 522 to example device 500).
The shell having a second face (Cantoli-Alves Fig. 1; i.e., button 114).
The second face being open such that an interior space defined by the shell is accessible (Cantoli-Alves Fig. 2; i.e., button 114 open making interior volume 115 accessible).
A lid selectively engageable to the shell for closing the second face for retaining the cloth in the shell
The lid is configured for being disengaged from the shell by a user, positioning the user for accessing the cloth for cleaning the surface (Cantoli-Alves Fig. 2; i.e., lid 114c configured to be disengaged from body 118).
The shell has a sidewall, the sidewall being resiliently deformable (Cantoli-Alves Detailed Description 0051; i.e., the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
The sidewall comprising a plurality of interconnected sections such that the shell is selectively extendible from a compact configuration to a deployed configuration (Cantoli-Alves Detailed Description 0060; i.e., the body 318 can include an accordion-like structure 318 having a collapsible wall 320. The body 318 is movable between the expanded configuration, as shown in FIGS. 6-9, and collapsed configuration, as shown in FIG. 10. The body 318 is symmetrical about the longitudinal axis A, and includes a first end 340 distal to the platform 322 and a second end 342 proximate to the platform 322).
Wherein a volume of the interior space is variable (Cantoli-Alves Detailed Description 0051; i.e., the bottom surface 114d and/or the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
The sidewall is configured for gripping between digits of a hand of the user (Cantoli-Alves Detailed Description 0050; i.e., the button 114 may provide a grip that allows a user to slide their fingers between the bottom side 114b and the platform 122 when the body 118 is in the expanded configuration such that the top side 114a of the button 114 is disposed adjacent to the palm of the user's hand).
Cantoli-Alves does not teach a cloth configured for cleaning a surface and being selectively positionable in the interior space, however Smith teaches:
A cloth configured for cleaning a surface and being selectively positionable in the interior space (Smith Fig. 3; i.e., reusable flat towelette 12 is positioned inside storage case 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves to have further incorporated a cleaning cloth being positioned in the interior space of the convenient storage case, as taught by Smith. Doing so would allow the cleaning cloth to be easily accessible at all times. (Smith Col. 3 lines 51-52]; i.e., as illustrated in FIG. 3, eyeglass cleaning kit 10 can now be easily transported by user 28).

Regarding claim 2, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. They also teach:
The second face is circumferentially larger than the first face (Cantoli-Alves Detailed Description 0049; i.e., the button 114 in this example also has an outer diameter that is larger than an outer diameter of the platform 122).

Regarding claim 3, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 2. They also teach:
The sidewall comprises at least one of plastic, silicone, and rubber, such that the sidewall is resiliently deformable (Cantoli-Alves Detailed Description 0051; i.e., the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).

Regarding claim 5, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. They also teach:
Wherein the first face and the second face are circularly shaped (Cantoli-Alves Detailed Description; i.e., [0047] the platform 122 may have any desired shape e.g., an annular shape… [0049] the button 114 may have an annular shape).

Regarding claim 6, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. They also teach:
Further including a fastener engaged to the first face and being configured for engaging at least one of the electronic device and the case engaged thereto (Cantoli-Alves Detailed Description [0047]; i.e., In any case, the bottom side 122b of the platform 122 is generally configured to be directly or indirectly coupled (e.g., attached, mounted) to a portable media player (e.g., an MP3 player, a smart phone, a tablet) or a case of such a portable media player. To this end, the platform 122 can, in some cases, include a securing element known to one of ordinary skill in the art, such as, for example, adhesive, glue, tape, a suction cup, a snap-fit connection, a friction fit, other means, or combinations thereof).

Regarding claim 7, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 6. They also teach:
Wherein the fastener comprises adhesive (Cantoli-Alves Detailed Description [0047]; i.e., In any case, the bottom side 122b of the platform 122 is generally configured to be directly or indirectly coupled (e.g., attached, mounted) to a portable media player (e.g., an MP3 player, a smart phone, a tablet) or a case of such a portable media player. To this end, the platform 122 can, in some cases, include a securing element known to one of ordinary skill in the art, such as, for example, adhesive, glue, tape, a suction cup, a snap-fit connection, a friction fit, other means, or combinations thereof).

Regarding claim 11, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. They also teach:
The lid is hingedly engaged to the shell (Cantoli-Alves Detailed Description [0052]; i.e., in some examples, and as illustrated in FIG. 2, the button 114 may include a hinge 114f that couples the lid 114c to the sidewall 114e).

Regarding claim 13, Cantoli-Alves teaches:
A case configured for insertion of an electronic device such that a screen of the electronic device is accessible to a user (Cantoli-Alves Fig. 22; i.e., case body 512).
A shell mounted by a first face to the case (Cantoli-Alves Fig. 22; i.e., body 514 mounted to platform 522 to example device 500).
The shell having a second face (Cantoli-Alves Fig. 1; i.e., button 114).
The second face being open such that an interior space defined by the shell is accessible (Cantoli-Alves Fig. 2; i.e., button 114 open making interior volume 115 accessible).
The shell having a sidewall, the sidewall comprises at least one of plastic, silicone, and rubber, such that the sidewall is resiliently deformable (Cantoli-Alves Detailed Description 0051; i.e., the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
Wherein a volume of the interior space is variable (Cantoli-Alves Detailed Description 0051; i.e., the bottom surface 114d and/or the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
A lid selectively engageable to the shell for closing the second face for retaining the cloth in the shell
The lid is configured for being disengaged from the shell by a user, positioning the user for accessing the cloth for cleaning the screen (Cantoli-Alves Fig. 2; i.e., lid 114c configured to be disengaged from body 118).
Cantoli-Alves does not teach a cloth configured for cleaning the screen of the electronic device and being selectively positionable in the interior space, however Smith teaches:
A cloth configured for cleaning the screen of the electronic device and being selectively positionable in the interior space (Smith Fig. 3; i.e., reusable flat towelette 12 is positioned inside storage case 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves to have further incorporated a cleaning cloth being positioned in the interior space of the convenient storage case, as taught by Smith. Doing so would allow the cleaning cloth to be easily accessible at all times. (Smith Col. 3 lines 51-52]; i.e., as illustrated in FIG. 3, eyeglass cleaning kit 10 can now be easily transported by user 28).

Regarding claim 15, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith also teach:
Further including a fastener engaged to the first face
Being configured for engaging at least one of the electronic device and the case engaged thereto, the fastener comprising adhesive (Cantoli-Alves Detailed Description [0047]; i.e., In any case, the bottom side 122b of the platform 122 is generally configured to be directly or indirectly coupled (e.g., attached, mounted) to a portable media player (e.g., an MP3 player, a smart phone, a tablet) or a case of such a portable media player. To this end, the platform 122 can, in some cases, include a securing element known to one of ordinary skill in the art, such as, for example, adhesive, glue, tape, a suction cup, a snap-fit connection, a friction fit, other means, or combinations thereof).

Regarding claim 18, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith also teach:
Wherein the lid is hingedly engaged to the shell (Cantoli-Alves Detailed Description [0052]; i.e., in some examples, and as illustrated in FIG. 2, the button 114 may include a hinge 114f that couples the lid 114c to the sidewall 114e).

Claims 4, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantoli-Alves  in view of Smith and Lien (US Patent Application No. 20020139708 A1; hereinafter Lien).

Regarding claim 4, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. Cantoli-Alves in view of Smith do not teach a sidewall of the shell is phosphorescent and configured for emitting light such that the electronic device is locatable by the user in a dark environment, however Lien teaches:
Wherein a sidewall of the shell is phosphorescent (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be phosphorescent or 
Wherein the sidewall is configured for emitting light such that the electronic device is locatable by the user in a dark environment (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary, or alerting a Samaritan of the presence of the medical device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves in view of Smith to have further incorporated phosphorescent sidewalls configured for emitting light as taught by Lien. Doing so would aid in locating the device in the dark at a rapid manner (The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary).

Regarding claim 12, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. Cantoli-Alves in view of Smith do not teach the lid is phosphorescent and configured for emitting light such that the electronic device is locatable by the user in a dark environment, however Lien teaches:
The lid is phosphorescent (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary, or alerting a Samaritan of the presence of the medical device).
The lid is configured for emitting light such that the electronic device is locatable by the user in a dark environment (Lien Detailed Description of the Invention 0025; i.e., The container or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves in view of Smith to have further incorporated a phosphorescent lid configured for emitting light as taught by Lien. Doing so would aid in locating the device in the dark at a rapid manner (The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary).

Regarding claim 14, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith also teach:
The second face is circumferentially larger than the first face (Cantoli-Alves Detailed Description 0049; i.e., the button 114 in this example also has an outer diameter that is larger than an outer diameter of the platform 122).
The first face and the second face are circularly shaped (Cantoli-Alves Detailed Description; i.e., [0047] the platform 122 may have any desired shape e.g., an annular shape… [0049] the button 114 may have an annular shape).
The sidewall comprises a plurality of interconnected sections such that the shell is selectively extendible from a compact configuration to a deployed configuration (Cantoli-Alves Detailed Description 0060; i.e., the body 318 can include an accordion-like structure 318 having a collapsible wall 320. The body 318 is movable between the expanded configuration, as shown in FIGS. 6-9, and collapsed configuration, as shown in FIG. 10. The body 318 is symmetrical about 
The sidewall is configured for gripping between digits of a hand of the user (Cantoli-Alves Detailed Description 0050; i.e., the button 114 may provide a grip that allows a user to slide their fingers between the bottom side 114b and the platform 122 when the body 118 is in the expanded configuration such that the top side 114a of the button 114 is disposed adjacent to the palm of the user's hand).
Cantoli-Alves in view of Smith do not teach the sidewall is phosphorescent, wherein the sidewall is configured for emitting light such that the electronic device is locatable by the user in a dark environment, however Lien teaches:
The sidewall is phosphorescent, wherein the sidewall is configured for emitting light such that the electronic device is locatable by the user in a dark environment (Lien Detailed Description of the Invention 0025; i.e., the container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary, or alerting a Samaritan of the presence of the medical device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves in view of Smith to have further incorporated phosphorescent sidewalls configured for emitting light as taught by Lien. Doing so would aid in locating the device in the dark at a rapid manner (The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary).

Regarding claim 19, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith do not teach the lid is phosphorescent and the 
The lid is phosphorescent, wherein the lid is configured for emitting light such that the electronic device is locatable by the user in a dark environment (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary, or alerting a Samaritan of the presence of the medical device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves in view of Smith to have further incorporated a phosphorescent lid configured for emitting light as taught by Lien. Doing so would aid in locating the device in the dark at a rapid manner (The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary).

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cantoli-Alves in view of Smith and Brown (US Patent No. 5280661 A; hereinafter Brown).

Regarding claim 8, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 1. Cantoli-Alves in view of Smith do not teach the cloth is configured as a sleeve which is configured for insertion of a digit of a hand of the user, however Brown teaches:
The cloth is configured as a sleeve (Brown Fig. 7; i.e., first sheath 14).
The sleeve is configured for insertion of a digit of a hand of the user (Brown Fig. 7; i.e., thumb 18 inserted in first sheath 14).


Regarding claim 9, Cantoli-Alves in view of Smith teach the stowage module and cleaning cloth assembly of claim 8.  Cantoli-Alves in view of Smith do not teach the sleeve is sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit, however Brown teaches:
The sleeve is sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit (Brown Fig. 7; i.e., first sheath 14 covers thumb 18 to proximate interphalangeal joint).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module and cleaning cloth assembly of Cantoli-Alves in view of Smith to have further included the cloth configured as a sleeve for insertion of a digit of a hand of the user that covers the digit proximate to an interphalangeal joint of the digit as taught by Brown. Doing so would provide the user an easier experience in cleaning surfaces that is simple and easy to use (Brown Col. 1 lines 46-49; i.e., a further object is to provide a digital wipe device for lenses and similar articles that is simple and easy to use. A still further object is to provide a digital wipe device for lenses and similar articles that is economical in cost to manufacture).


The cloth comprises microfiber fabric (Brown Col. 2 lines 43-46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module and cleaning cloth assembly of Cantoli-Alves in view of Smith to have further included the cloth with microfiber fabric as taught by Brown. Doing so would provide a clean surface with no scratches or other quality issues (Brown Col. 2 lines 43-46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).  

Regarding claim 16, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith do not teach the cloth is configured as a sleeve, the sleeve is configured for insertion of a digit of a hand of the user and the sleeve being sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit, however Brown teaches:
The cloth is configured as a sleeve (Brown Fig. 7; i.e., first sheath 14).
The sleeve is configured for insertion of a digit of a hand of the user (Brown Fig. 7; i.e., thumb 18 inserted in first sheath 14).
The sleeve being sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit (Brown Fig. 7; i.e., first sheath 14 covers thumb 18 to proximate interphalangeal joint).


Regarding claim 17, Cantoli-Alves in view of Smith teach the case, stowage module, and cleaning cloth assembly of claim 13. Cantoli-Alves in view of Smith do not teach the cloth comprises microfiber fabric however Brown teaches:
The cloth comprises microfiber fabric (Brown Col. 2 lines 43- 46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module and cleaning cloth assembly of Cantoli-Alves in view of Smith to have further included the cloth with microfiber fabric as taught by Brown. Doing so would provide a clean surface with no scratches or other quality issues (Brown Col. 2 lines 43-46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cantoli-Alves in view of Lien, Smith and Brown.

Regarding claim 20, Cantoli-Alves teaches:
A shell configured to be mountable by a first face to at least one of an electronic device and a case engaged thereto (Cantoli-Alves Fig. 22; i.e., body 514 mounted to platform 522 to example device 500)
The shell having a second face (Cantoli-Alves Fig. 1; i.e., button 114).
The second face being open such that an interior space defined by the shell is accessible (Cantoli-Alves Fig. 2; i.e., button 114 open making interior volume 115 accessible).
The second face being circumferentially larger than the first face (Cantoli-Alves Detailed Description 0049; i.e., the button 114 in this example also has an outer diameter that is larger than an outer diameter of the platform 122).
The shell having a sidewall, the sidewall being resiliently deformable (Cantoli-Alves Detailed Description 0051; i.e., the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
Wherein a volume of the interior space is variable (Cantoli-Alves Detailed Description 0051; i.e., the bottom surface 114d and/or the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
The sidewall comprising a plurality of interconnected sections such that the shell is selectively extendible from a compact configuration to a deployed configuration
Wherein the sidewall is configured for gripping between digits of a hand of a user (Cantoli-Alves Detailed Description 0050; i.e., the button 114 may provide a grip that allows a user to slide their fingers between the bottom side 114b and the platform 122 when the body 118 is in the expanded configuration such that the top side 114a of the button 114 is disposed adjacent to the palm of the user's hand).
The sidewall comprising at least one of plastic, silicone, and rubber such that the sidewall is resiliently deformable (Cantoli-Alves Detailed Description 0051; i.e., the sidewall 114e may be constructed from a rigid, semi-flexible, and/or flexible material).
The first face and the second face being circularly shaped (Cantoli-Alves Detailed Description; i.e., [0047] the platform 122 may have any desired shape e.g., an annular shape… [0049] the button 114 may have an annular shape).
A fastener engaged to the first face and being configured for engaging at least one of the electronic device and the case engaged thereto (Cantoli-Alves Detailed Description [0047]; i.e., In any case, the bottom side 122b of the platform 122 is generally configured to be directly or indirectly coupled (e.g., attached, mounted) to a portable media player (e.g., an MP3 player, a smart phone, a tablet) or a case of such a portable media player. To this end, the platform 122 can, in some cases, include a securing element known to one of ordinary skill in the art, such as, for example, adhesive, glue, tape, a suction cup, a snap-fit connection, a friction fit, other means, or combinations thereof).
The fastener comprising adhesive (Cantoli-Alves Detailed Description [0047]; i.e., In any case, the bottom side 122b of the platform 122 is generally configured to be directly or indirectly coupled (e.g., attached, mounted) to a portable media player (e.g., an MP3 player, a smart phone, a tablet) or a case of such a portable media player. To this end, the platform 122 can, in some cases, include a securing element known to one of ordinary skill in the art, such as, for 
A lid selectively engageable to the shell for closing the second face for retaining the cloth in the shell (Cantoli-Alves Fig. 2; i.e., lid 114c selectively engageable to body 118 for closing bottom 114).
The lid is configured for being disengaged from the shell by the user positioning the user for accessing the cloth for cleaning the surface (Cantoli-Alves Fig. 2; i.e., lid 114c configured to be disengaged from body 118).
The lid being hingedly engaged to the shell (Cantoli-Alves Detailed Description [0052]; i.e., In some examples, and as illustrated in FIG. 2, the button 114 may include a hinge 114f that couples the lid 114c to the sidewall 114e).
Cantoli-Alves does not teach sidewall being phosphorescent wherein the sidewall is configured for emitting light such that the electronic device is locatable by the user in a dark environment and the lid being phosphorescent wherein the lid is configured for emitting light such that the electronic device is locatable in the dark environment, however Lien teaches:
The sidewall being phosphorescent wherein the sidewall is configured for emitting light such that the electronic device is locatable by the user in a dark environment (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary, or alerting a Samaritan of the presence of the medical device).
The lid being phosphorescent wherein the lid is configured for emitting light such that the electronic device is locatable in the dark environment (Lien Detailed Description of the Invention 0025; i.e., The container or the seal or the sealing material may also be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves in view of Smith to have further incorporated a phosphorescent lid and phosphorescent sidewalls configured for emitting light as taught by Lien. Doing so would aid in locating the device in the dark at a rapid manner (The container or the seal or the sealing material may also be phosphorescent or luminescent to assist the user or a Samaritan in finding the dispenser rapidly when necessary).
Cantoli-Alves does not teach a cloth configured for cleaning a surface and being selectively positionable in the interior space, however Smith teaches:
A cloth configured for cleaning a surface and being selectively positionable in the interior space (Smith Fig. 3; i.e., reusable flat towelette 12 is positioned inside storage case 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module of Cantoli-Alves to have further incorporated a cleaning cloth being positioned in the interior space of the convenient storage case, as taught by Smith. Doing so would allow the cleaning cloth to be easily accessible at all times. (Smith Col. 3 lines 51-52]; i.e., as illustrated in FIG. 3, eyeglass cleaning kit 10 can now be easily transported by user 28).
Cantoli-Alves does not teach the cloth being configured as a sleeve wherein the sleeve is configured for insertion of a digit of the user, and the sleeve being sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit, however Brown teaches:
The cloth being configured as a sleeve wherein the sleeve is configured for insertion of a digit of the user
The sleeve being sized such that the sleeve covers the digit to proximate to an interphalangeal joint of the digit (Brown Fig. 7; i.e., first sheath 14 covers thumb 18 to proximate interphalangeal joint).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module and cleaning cloth assembly of Cantoli-Alves in view of Smith to have further included the cloth configured as a sleeve for insertion of a digit of a hand of the user that covers the digit proximate to an interphalangeal joint of the digit as taught by Brown. Doing so would provide the user an easier experience in cleaning surfaces that is simple and easy to use (Brown Col. 1 lines 46-49; i.e., a further object is to provide a digital wipe device for lenses and similar articles that is simple and easy to use. A still further object is to provide a digital wipe device for lenses and similar articles that is economical in cost to manufacture).
Cantoli-Alves does not teach the cloth comprising microfiber fabric, however Brown teaches:
The cloth comprising microfiber fabric (Brown Col. 2 lines 43- 46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stowage module and cleaning cloth assembly of Cantoli-Alves in view of Smith to have further included the cloth with microfiber fabric as taught by Brown. Doing so would provide a clean surface with no scratches or other quality issues (Brown Col. 2 lines 43-46; i.e., The material for the sheaths 14, 16 and the interconnecting flexible member 24 can be typically but not limited to cloth, plastic, leather, other synthetic fabric and the like).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it shows various stowage and cleaning cloth assemblies that are similar to the application at hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652